IN THE SUPREME COURT OF THE STATE OF DELAWARE

PAUL D. PARKER,                        §
                                       §   No. 222, 2015
      Defendant Below,                 §
      Appellant,                       §
                                       §   Court Below—Superior Court
      v.                               §   of the State of Delaware,
                                       §   in and for Sussex County,
STATE OF DELAWARE,                     §   Cr. ID No. 1108023083
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: July 21, 2015
                         Decided:   July 22, 2015

                                     ORDER

      This 22nd day of July 2015, it appears to the Court that, on July 2, 2015, the

Chief Deputy Clerk issued a notice to show cause, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for his failure to

file an opening brief and appendix and his failure to pay the Supreme Court filing

fee. The appellant has not responded to the notice to show cause within the

required ten-day period and therefore dismissal of this appeal is deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice